11-2355-ag
    Lin v. Holder
                                                                                  BIA
                                                                          A072 324 260
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 27th day of April, two thousand twelve.
    PRESENT:
             PIERRE N. LEVAL,
             REENA RAGGI,
             DENNY CHIN,
                  Circuit Judges.
    _______________________________________

    JI SHENG LIN,
             Petitioner,

                    v.                                     11-2355-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Ji Sheng Lin, pro se, New York, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Terri J. Scadron, Assistant
                                  Director; Greg D. Mack, Senior
                                  Litigation Counsel, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Petitioner Ji Sheng Lin, a native and citizen of the

People’s Republic of China, seeks review of a May 12, 2011

order of the BIA denying his motion to reopen.    In re Ji

Sheng Lin, No. A072 324 260 (B.I.A. May 12, 2011).    We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.    See Kaur v. BIA, 413 F.3d 232, 233 (2d

Cir. 2005).    Lin’s motion to reopen was timely, see 8 U.S.C.

§ 1229a(c)(7)(A),(C)(i), but, because he failed to establish

his prima facie eligibility for asylum, withholding of

removal, or protection under the Convention Against Torture,

the BIA did not abuse its discretion in denying his motion.

See INS v. Abudu, 485 U.S. 94, 104 (1988).

    In order to establish prima facie eligibility for

relief, a movant must demonstrate “a realistic chance that

he will be able to establish eligibility” during reopened

proceedings.    Poradisova v. Gonzales, 420 F.3d 70, 78 (2d

Cir. 2005) (internal quotations omitted). The BIA found that

                               2
Lin had not established his prima facie eligibility for

relief because he provided no evidence, other than his own

vague statement, to demonstrate that the Chinese government

was aware of his political activities with the Democratic

Party of China.

    The weight afforded to an alien’s evidence in

immigration proceedings lies largely within the discretion

of the agency.    See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 342 (2d Cir. 2006).   As a result, the BIA did

not err in finding insufficient Lin’s statement that the

Chinese government was aware of his political activities,

particularly since Lin’s statement was vague and from an

interested party.    See Yan Juan Chen v. Holder, 658 F.3d

246, 252 (2d Cir. 2011) (holding that agency did not err in

finding vague testimony by asylum applicant insufficient to

sustain burden of proof).   Because Lin submitted no other

objective evidence showing that the Chinese government was

aware of his political activities in the United States and

sought to persecute him because of those activities, the BIA

reasonably found that Lin failed to demonstrate his prima

facie eligibility for relief, and did not abuse its

discretion in denying his motion to reopen.    See Hongsheng

Leng, 528 F.3d 135, 143 (2d Cir. 2008); Ramsameachire v.

                               3
Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004); see also Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006) (stating that

where objective likelihood of persecution is not shown,

claims for withholding of removal and CAT relief resting on

same factual predicate fail as well).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4